Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 – 20 are pending.

Response to Arguments
Applicant presents the following arguments in the 21 March 2022 amendment:
Claim 1 is amended to recite, in combination with the other elements of the claim, that the description of the claimed unified code comprises "a subject and an intent indicative of an activity performable with respect to the subject." These features are not recited by Rothstein in view of Chan Wong.
With respect to the claimed description, the Office Action cites Rothstein as disclosing "a unified code entry comprising a unified code identifier and a description," and "a search engine 9 configured to identify the unified code entry based on the search parameter and the description." Office Action, 3-4 (referencing Rothstein ¶¶ [0046-48] and [0059]). The Office Action also references Chan Wong regarding specific features related to the search functionality. Office Action, p. 5 (citing Chan ¶¶ [0122-24] and [0154-55]). Neither Rothstein, nor Chan Wong, however, recite the claimed search engine and code translation engine, let alone a search engine configured to identify a unified code entry based on a search parameter and a description comprising a subject and intent, as claimed.

Examiner presents the following responses to Applicant’s arguments:
With respect to applicant’s arguments A and B above, Applicant's arguments have been fully considered but they are not persuasive. Rothstein discloses that the sales leads may be one of “requests for invitation to bid, invitations to quote, requests for quotation, requests for proposals, bids, proposals, tenders, or the like.”, see Para. 0024. Rothstein further discloses that the general description “provides a description of the sales lead. It may contain written text, illustrations, and other possible means of describing the sales leads. If the sales lead contained any graphical information, then it may be included as part of the general description, but also potentially as a separate field.”, see Para. 0047. A description that describes whether the sales lead is a “requests for invitation to bid, invitations to quote, requests for quotation, requests for proposals, bids, proposals, tenders, or the like” is describing an “intent indicative of an activity performable with respect to the subject.” The receiving supplier knows whether subject is looking for a bid, quote, proposal, tender, etc. based on the description of the sales lead included with the unified code. Giving a bid, quote, proposal, etc. is an activity performable with respect to the subject (i.e. source of the sales lead).








Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation “wherein the search engine is further configured to identify the vendor profile based on the search parameter and the description” in lines 3 – 4, however, there is no previous reference or disclosure to a “vendor profile” prior.  There is insufficient antecedent basis for this limitation in the claim.
It appears the language was meant to be directed to an “opportunity profile” and will be considered as such for purposes of examination.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 11, 13 – 17 and 19 – 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2009/0037356 issued to Russell Rothstein et al (hereinafter referred to as Rothstein) in view of U.S. Patent Application Publication No. 2011/0010304 issued to Frankie Chan Wong et al (hereinafter referred to as Chan)
As to claim 1, Rothstein discloses a memory comprising a data store (database, see Rothstein: Para. 0031, 0070, 0082, 0088, 0095 – 0105), the data store storing: 
a first procurement code entry comprising a first codebook identifier and a first code identifier, a second procurement code entry comprising a second codebook identifier and a second code identifier (foreign industry codes such as NIGP, NAICS, SIC, FSC, etc., see Rothstein: Para. 0046 – 0048), a unified code entry comprising a unified code identifier and a description comprising a subject and intent indicative of an activity performable with respect to the subject (sales leads may be requests for invitation to bid, invitations to quote, requests for quotation, requests for proposals, bids, proposals, tenders, or the like, see Para. 0024, and unified industry codes and general description, it may contain written text, illustrations, and other possible means of describing the sales leads. If the sales lead contained any graphical information, then it may be included as part of the general description, but also potentially as a separate field, see Rothstein: Para. 0046 – 0048), and a code link entry, the code link entry comprising a reference to the unified code identifier as a primary code entry, and references to the first code entry and second code entry, respectively, as equivalent code entries (data records comprise a single industry code referred to as the unified industry code, general description, mapped foreign industry codes referred to local coding schemes (such as NIGP, NAICS, SIC, FSC, etc., see Rothstein: Para. 0046 – 0048 and 0055 – 0062); 
a processor coupled to the memory and programmed with executable instructions (see Rothstein: Para. 0026 – 0031), the instructions including: 
receive a search parameter corresponding to the description and to present one or more search results (search and collect sales leads, see Rothstein: Para. 0032, 0041, 0048, 0059);
a search engine configured to identify the unified code entry based on the search parameter and the description (searching for unified industry codes that relate to foreign industry codes within the record, see Rothstein: Para. 0059); and 
a code translation engine configured to receive the unified code entry, access the code link entry having the unified code identifier as the primary code entry, and to determine the one or more search results by selecting the equivalent code entries of the code link entry (translation mapping engine to classify sales leads according to a predetermined characteristic and set rules for mapping foreign industry codes to unified industry codes, see Para. 0055 – 0062, and identifying the foreign industry (equivalent) code in the record and identifying the unified industry code(s), see Rothstein: Para. 0059).
However, Rothstein does not explicitly disclose a user interface engine configured to receive a search parameter corresponding to the description from a user computing device communicably couplable to the processor, and to present one or more search results to the user computing device; and a code translation engine configured to receive the unified code entry, access the code link entry having the unified code identifier as the primary code entry, and to determine the one or more search results by selecting the equivalent code entries of the code link entry.
Chan teaches a user interface engine configured to receive a search parameter corresponding to the description from a user computing device communicably couplable to the processor, and to present one or more search results to the user computing device (receiving search parameters from a user search terminal at a search engine, obtain results, see Chan: Para. 0122 – 0124, 0154 - 0155).
Chan and Rothstein are analogous due to their disclosure of matching leads to potential interested parties through code matching.
Therefore, it would have been obvious to one of ordinary skill in the art to modify Rothstein’s use of matching local industry codes to unified industry codes with Chan’s use of providing a search system for bids by use of codes in order to generate reports as a result of collecting, indexing, and searching government, business and organization data.



As to claim 2, Rothstein in view of Chan discloses wherein the data store further stores: 
a vendor profile (suppliers looking to bid on contracts, see Rothstein: Para. 0024 – 0026 and 0028), the vendor profile including a reference to the unified code entry (searching for businesses based on participating business codes, see Chang: Para. 0155, and business/contractor profile with contractor # and classification, including NAICS/SIC category, see Chan: Para. 0204); and 
wherein the search engine is further configured to identify the vendor profile based on the search parameter and the description (receiving search parameters from a user search terminal at a search engine, obtain results, see Chan: Para. 0122 – 0124, 0154 – 0155, and contractor category assigned by the system to facilitate licensed business directory searches, see Chan: Para. 0204).

As to claim 3, Rothstein in view of Chan discloses wherein the data store further stores: 
an opportunity profile, the opportunity profile including a reference to the unified code entry (sales leads publicized to solicit bids, proposals, tenders, or the like, see Rothstein: Para. 0024 – 0026, and sales lead records comprising unified industry codes and associated foreign industry codes, see Rothstein: Para 0046 – 0048); and 


wherein the search engine is further configured to identify the vendor profile based on the search parameter and the description (receiving search parameters from a user search terminal at a search engine, obtain results, see Chan: Para. 0122 – 0124, 0154 – 0155, and contractor category assigned by the system to facilitate licensed business directory searches, see Chan: Para. 0204, and searching for sales leads by way of foreign industry codes and single industry codes, see Rothstein: Para. 0059 – 0062).

As to claim 4, Rothstein in view of Chan discloses wherein the data store further stores: 
a vendor profile (suppliers looking to bid on contracts, see Rothstein: Para. 0024 – 0026 and 0028), and an opportunity profile (sales leads publicized to solicit bids, proposals, tenders, or the like, see Rothstein: Para. 0024 – 0026, and sales lead records comprising unified industry codes and associated foreign industry codes, 0046 – 0048), each of the vendor profile and the opportunity profile including a reference to the unified code entry (receiving search parameters from a user search terminal at a search engine, obtain results, see Chan: Para. 0122 – 0124, 0154 – 0155, and contractor category assigned by the system to facilitate licensed business directory searches, see Chan: Para. 0204, and searching for sales leads by way of foreign industry codes and single industry codes, see Rothstein: Para. 0059 – 0062).

As to claim 5, Rothstein in view of Chan discloses wherein the search engine is further configured to identify the vendor profile and the opportunity profile based on the search parameter and the description (receiving search parameters from a user search terminal at a search engine, obtain results, see Chan: Para. 0122 – 0124, 0154 – 0155, and contractor category assigned by the system to facilitate licensed business directory searches, see Chan: Para. 0204, and searching for sales leads by way of foreign industry codes and single industry codes, see Rothstein: Para. 0059 – 0062).

As to claim 6, Rothstein in view of Chan discloses wherein the search parameter comprises a reference to the vendor profile (receiving search parameters with information about the searching user from a user search terminal at a search engine, obtain results, see Chan: Para. 0122 – 0124, 0154 – 0155, and contractor category assigned by the system to facilitate licensed business directory searches, see Chan: Para. 0204, and searching for sales leads by way of foreign industry codes and single industry codes, see Rothstein: Para. 0059 – 0062), and wherein the search engine is further configured to identify the opportunity profile based on the vendor profile and the description (using the search parameters to identify potential bids of possible interest to a user, see Chan: Para. 0122 – 0124, 0154 – 0155).


As to claim 7, Rothstein in view of Chan discloses wherein the search parameter comprises a reference to the opportunity profile (search includes search terms for the data, see Chan: Para. 0154 – 0155), and wherein the search engine is further configured to identity the vendor profile based on the opportunity profile and the description (using the search parameters to identify potential bids of possible interest to a user, see Chan: Para. 0122 – 0124, 0154 – 0155, and matching business opportunities to a business owner, see Chan: Para. 0185 – 0187).

As to claim 8, Rothstein in view of Chan discloses wherein the instructions further include: 
a profile creation engine configured to receive profile inputs (user data and bid data may be entered to use for searching and matching bids to businesses, see Chan: Para. 0131, 0142 – 0149, 0186 – 0189 and 0204), generate one or more recommended code entries based on the profile inputs (enter business information for a  business, owners, NAICS/SIC category, etc. with business codes including contractor # and classification, see Chan: Para. 0204), and store a profile in the data store, the profile including a reference to at least one of the recommended code entries (business record information stored in the system, see Chan: Para. 0204).

As to claim 9, Rothstein in view of Chan discloses wherein the profile input is a vendor profile input and the profile is a vendor profile (business record information stored in the system, see Chan: Para. 0204).

As to claim 10, Rothstein in view of Chan discloses wherein the profile input is an opportunity profile input and the profile is an opportunity profile (sales leads publicized to solicit bids, proposals, tenders, or the like, see Rothstein: Para. 0024 – 0026, and sales lead records comprising unified industry codes and associated foreign industry codes, see Rothstein: Para 0046 – 0048).

As to claim 11, Rothstein in view of Chan discloses wherein the user interface engine is further configured to present the one or more recommended code entries to the user computing device to receive an indication of user confirmation or rejection (matching business opportunity, bids are sent to a business user and may include alternate opportunities for a user to enter a bid, see Chan: Para. 0184 - 0191).

Claims 13 – 17 are rejected using similar rationale to the rejection of claims 1, 4, 5, 8, and 11 above, respectively.

As to claim 19, Rothstein in view of Chan discloses facilitating communication between a first user associated with the vendor profile and a second user associated with the opportunity profile (user providing business information, see Chan: Para. 0016, 0034 – 0036 and 0204, and providing/posting business opportunity information, see Chan: Para. 0142 – 0147).

As to claim 20, Rothstein in view of Chan discloses wherein facilitating communication between the first user and the second user comprises performing an action selected from the group consisting of: 
transmitting a recommendation to the first user to submit a proposal for to the second user, and transmitting a recommendation to the second user for the second user send a request for proposal to the first user (businesses and opportunities are matched and can be used for businesses to submit bids and opportunities to submit proposals, see Chan: Para. 0142 – 0149).

Claims 12 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rothstein in view of Chan as applied to claims 11 and 16 above, and further in view of 2019/0130050 issued to Nichole Haas et al (hereinafter referred to as Haas..
As to claim 12, Rothstein in view of Chan discloses the language of claim 11 above, substantially as claimed; however, Rothstein modified by Chan does not explicitly disclose wherein the profile creation engine further comprises a code recommendation model, the code recommendation model configured to generate the one or more recommended code entries based on the profile inputs and at least one machine-learning parameter and to modify the at least one machine-learning parameter if the user interface engine receives an indication of user rejection.




Haas teaches wherein the profile creation engine further comprises a code recommendation model, the code recommendation model configured to generate the one or more recommended code entries based on the profile inputs and at least one machine-learning parameter (matching of record strings and data from master records such as merchant ID including the use of similarity searches with machine learning algorithms, see Haas: Para. 0024, 0027, 0042 – 0043, 0048, 0067, 0074, 0077 and 0080), and to modify the at least one machine-learning parameter if the user interface engine receives an indication of user rejection (generating training sets to train the machine learning algorithm and generating weights to produce an improved final score, see Haas: Para. 0042 – 0043, 0063 - 0064).
Haas, Chan and Rothstein are analogous due to their disclosure of matching leads to potential interested parties.
Therefore, it would have been obvious to one of ordinary skill in the art to modify Rothstein and Chan’s use of matching local industry codes to unified industry codes with Haas’ use of machine learning matching of master data records to merchants in order to generate master data sets.  







Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK E HERSHLEY whose telephone number is (571)270-7774. The examiner can normally be reached M-Th: 9am-7pm; F: 2pm-10pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARK E HERSHLEY/Primary Examiner, Art Unit 2164